Case 3:19-cv-00323-TAD-KLH Document 1 Filed 03/13/19 Page 1 of 3 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA

PAYTON FULLER,                                       DOCKET NO.: 19-323

       Plaintiff,
                                                     JUDGE:
v.

SYSCO JACKSON, LLC                                   MAGISTRATE:

       Defendant.

                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant, Sysco Jackson, LLC

(“Sysco Jackson” or “Defendant”), hereby removes the instant action from 4th Judicial District

Court for the Parish of Ouachita to the United States District Court for the Western District of

Louisiana.

       Pursuant to 28 U.S.C. § 1446, Defendant hereby invokes the jurisdiction of this Court

under 28 U.S.C. § 1331 and states the following grounds for removal:

       1.      On February 6, 2019, Plaintiff Payton Fuller (“Plaintiff”) filed a Petition

(“Petition”) against Sysco Jackson in the 4th Judicial District Court of the Parish of Ouachita,

captioned Payton Fuller v. Sysco Jackson, LLC and bearing Case No. C-2019-0454.

       2.      Sysco Jackson was served with Plaintiff’s Petition on February 26, 2019.

       3.      Sysco Jackson has neither served nor filed any answer or responsive pleading to

the Petition nor made any appearance or argument before the 4th Judicial District Court for the

Parish of Ouachita in this matter.

       4.      As this Notice is filed with this Court within thirty (30) days after Defendant was

served with a copy of the Petition upon which this action is based, and before any proceedings

were had thereupon in the state court, this removal is timely pursuant to 28 U.S.C. § 1446(b).
Case 3:19-cv-00323-TAD-KLH Document 1 Filed 03/13/19 Page 2 of 3 PageID #: 2



       5.      In accordance with 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, documents and orders that have been served upon Defendant are attached hereto as

Exhibit A.

       6.      Original subject matter jurisdiction is vested with this Honorable Court pursuant

to 28 U.S.C. § 1331 because Plaintiff’s claims arise under the Constitution, laws, or treaties of

the United States. Specifically, Plaintiff’s Petition asserts claims for disability discrimination in

violation of the Americans with Disabilities Act and Title VII of the Civil Rights Act of 1964.

See ¶ 2 of the Petition, Exhibit A.

       7.      This Court has supplemental jurisdiction over additional causes of action asserted

by Plaintiff under 28 U.S.C. § 1367.

       8.      Venue lies in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

       9.      Defendant submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be

granted.

       10.     Contemporaneously with this filing, Defendant also files a Notification of

Removal with the 4th Judicial District Court of the Parish of Ouachita, as required by 28 U.S.C.

§1446(d). A true and accurate copy of the Notification of Removal is attached hereto as Exhibit

B.

       11.     There are no other defendants named in this action.




                                                 2
Case 3:19-cv-00323-TAD-KLH Document 1 Filed 03/13/19 Page 3 of 3 PageID #: 3




                                               JACKSON LEWIS P.C.

                                               /s/ Susan Fahey Desmond
                                               SUSAN FAHEY DESMOND (T.A.)
                                               La. Bar Roll No. 25380
                                               E-mail: Susan.Desmond@jacksonlewis.com
                                               AMANDA WINGFIELD GOLDMAN
                                               La. Bar Roll No. 30800
                                               E-mail: Amanda.Goldman@jacksonlewis.com
                                               650 Poydras Street, Suite 1900
                                               New Orleans, Louisiana 70130
                                               Telephone:    (504) 208-1755
                                               Facsimile:    (504) 208-1759
                                               COUNSEL FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 13th day of March, 2019 a copy of the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system that served notice on

all users registered for electronic notice. I further certify that I forwarded a copy of the foregoing

to:

                                        J. Michael Rhymes
                                          Attorney at Law
                                      1005 North Third Street
                                     Monroe, Louisiana 71201

         via U. S. Mail, postage prepaid.

                                               /s/ Susan Fahey Desmond
                                               SUSAN FAHEY DESMOND


4813-8074-1258, v. 1




                                                  3
